DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1-5, 7-10, 13-19 and 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over patent application no. 2018/0105092 to Putcha et al. in view of patent no. 9,713,977 to Neal.
Regarding claims 1-5 and 7-9, Putcha et al. discloses a plurality of wheels (not numbered, but shown in fig. 1); load compartment (12); at least one shelf (16a); and an electric drive (58 and 128).  In the instant case, the “person-related data” is considered to be an individual password for a computer.
Putcha et al. discloses the claimed invention except for the shelf being adjusted outside the load compartment and the specific range between moderate and elevated use positions. 
	Neal discloses that it is known to have a shelf being hydraulically adjusted outside the load compartment (160 and see fig. 15) in a cargo handling device.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the device of Putcha et al. with the teachings of Neal by adding the adjustment feature that moves a shelf partially outside the load compartment with a reasonable expectation of success for the purpose of providing an efficient means for allowing a user access to the cargo without having to enter the vehicle.  
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the specific range between moderate and elevated use positions for the purpose of providing sufficient openings for consignments and, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	Regarding claim 10, Putcha et al. discloses the transport trolley according to Claim 9, wherein an input device, in particular a keyboard, touchpad and/or a touchscreen, is provided for manually inputting the person-related data, and/or wherein at least one sensor device, in particular comprising an optical sensor, preferably a camera or a laser, and/or comprising a receiver for receiving radio signals, in 
	Regarding claim 13, Putcha et al. discloses the transport trolley according to Claim 1, wherein a transport drive (paragraph 28) is provided for independently moving the transport trolley, and wherein preferably a sensor and control device is provided for autonomously (paragraph 3) driving the transport trolley.
	Regarding claim 14, Neal discloses wherein at least one door is provided for closing the load compartment, and wherein preferably the at least one door is coupled to the adjusting device in such a way that the at least one shelf is adjusted automatically into a predefined use position by way of the opening of the at least one door (col. 2, lines 56-67 and col. 3, lines 1-16).
Regarding claim 15, Putcha et al. discloses an activating device (paragraph 40).
Regarding claims 16-19, 22 and 23-25, the recited steps for operating a transport trolley for consignments are considered to be obvious to Putcha et al. in view of Neal, since Putcha et al. in view of Neal discloses all the structural limitations of the claims as discussed above.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have used the device of Putcha et al. in view of Neal to perform the claimed method for the purpose of providing an efficient means for allowing a user access to the cargo without having to enter the vehicle. 

Allowable Subject Matter
Claims 6, 11, 12, 20, 21 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIE WENDELL BERRY JR whose telephone number is (571)272-6191. The examiner can normally be reached Mon. thru Fri. 11 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652                                                                                                                                                                                                        



Wbj.